Citation Nr: 0828420	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, as secondary to medications taken to 
treat service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In part, the April 2006 decision confirmed and continued a 
previously denied claim of entitlement to service connection 
for erectile dysfunction, as secondary to medications taken 
to treat service-connected PTSD.  Although the RO, while the 
claim was "reopened," essentially re-adjudicated and denied 
entitlement to service connection for erectile dysfunction on 
a secondary basis on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

In August 2007 the veteran provided testimony before the 
undersigned Veterans Law Judge traveling to the RO.  A 
transcript of the hearing (transcript) is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that VA adjudication of the current appeal 
must be delayed because the claimant, in the course of his 
August 2007 hearing, notified VA for the first time that he 
has been receiving pertinent and current on going treatment 
at two VA medical facilities:  VA Medical Center (VAMC) 
"James Haley" located in Tampa, Florida and at the Pasco 
county medical clinic.  See pages six and seven of 
transcript.  Review of the claim files shows that records 
from these two named facilities are on record; however, they 
are most recently dated in January 2007 (Pasco county clinic) 
and May 2007 (VAMC).  Thus, subsequently dated records have 
yet to be associated with the claim's file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed 
to have constructive notice of VA treatment records).  
Therefore, a remand to request these records is required.  38 
U.S.C.A. § 5103A(b) (West 2002).  

The Board also observes that while the veteran testified in 
August 2007 that he had "borderline" diabetes mellitus (see 
page two of transcript), review of the evidence now 
associated with the record fails to include a diagnosis of 
diabetes mellitus.  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the VA 
Pasco County Medical Clinic copies of all 
of the veteran's treatment records dated 
from January 2007 to the present.  Copies 
of ecords dated from May 2007 to the 
present from the VAMC in Tampa, Florida 
should also be obtained.  If the records 
from either or both of these facilities 
are not available or if the search for 
any of the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum should be prepared and added 
to the claim's folder.


2.  The veteran should be accorded an 
examination by a urologist, who should 
determine whether or not the veteran 
currently has type II diabetes mellitus. 
The examiner also should address the 
questions as to the likelihood that the 
veteran has erectile dysfunction as a 
consequence of medication prescribed for 
his service-connected PTSD and loss of 
use of a creative organ. A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner must review the 
veteran's claim folders in association 
with the examination.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the appellant does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.


5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with a VA examination, then such 
development must be undertaken by VA.

6.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the February 2007 
statement of the case (SOC) and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

